Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority
        The instant claims find support in the provisional application and therefore receive thebenefit to the filing date of 05/1/2017. 
Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection
  
Claims 1 and 3 are objected to because of the following informalities:

* In claim 1:
       -  line 5, --a-- should be inserted before “web” for avoiding lack of an article.
       -  line 7, --a-- should be inserted before “reference” for avoiding lack of an article.
* In claim 3:
       -  line 3, --a-- should be inserted before “force” for avoiding lack of an article.
Appropriate correction is required.
                                             Claim Rejections - 35 USC § 103
            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for allobviousness rejections set forth in this Office action: 
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 USC 103 (a) as being unpatentable over Coma Vives et al. (US Pat. 9,676,195) in view of  Mataki et al. (US Pat. 9,919,531). 

           Regarding a part of claim 10, Coma Vives et al. disclose in Figures 9-12 an ink jet printer comprising:

a first roller(80)  and a second roller (82), the first roller and the second roller to form a path of web material (78) between the first roller (80) and the second roller (82) when the web material (78) is coupled to the first roller and the second roller (Figure 9);

a plurality of spinnable bars (86) , the web material to route along the plurality of spinnable bars between the first roller (80) and the second roller (82) (Figure 9);

a wiper system (12) with a blade edge (84)  to press, during a service operation (44), against the web material (78) routed among the plurality of spinnable bars (86) (Figure10).

          However, Coma Vives et al. do not disclose a guide bar that is located among the spinnable bars, the guide bar to provide tension on the web material due to displacement of the guide bar with respect to a plane on which the plurality of spinnable bars is located, the guide bar being optically different from the web material.
 
         Regarding a part of claim 10, Mataki et al. disclose in Figure 3  a nozzle wiping unit 
 a guide bar (106C) that is located among the spinnable bars (106B, 106E), the guide bar to provide tension on the web material (120) due to displacement of the guide bar (106C) with respect to a plane on which the plurality of spinnable bars (106B, 106E) is located, the guide bar (106C) being optically different from the web material (120) (Figure 3).

          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mataki et al. in the Coma Vives et al.’s ink jet printer for the purpose of preventing an occurrence of streaks during printing immediately after maintenance.
         
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 4,369,456; US Pat. 5,574,485; US Pat. 9,004,631) cited in the PTO 892 form show a service station which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter
                 
Claims 1-9 are allowed because none of the prior art references of record teaches a print apparatus comprising a sensor that is mounted to a carriage, the sensor capable of optically sensing a difference between a guide bar and web material; and a controller to use data from the sensor to identify that the web material is incorrectly routed with a reference to the guide bar
in the combination as claimed.
Claim 11 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a service station system comprising a sensor that is optically sensed a difference between the guide bar and the web material; and a controller to determine whether the web material is incorrectly routed with reference to the guide bar in the combination as claimed.

Claims 12-15 are allowed because none of the prior art references of record teaches a 

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853